     Case 3:14-cr-00658-DMS Document 24 Filed 01/08/20 PageID.48 Page 1 of 3



      ROBERT S. BREWER, JR.
1     United States Attorney
2     MATTHEW J. SUTTON
      Assistant United States Attorney
3     Illinois Bar No. 6307129
      United States Attorney’s Office
4     880 Front Street, Room 6293
5     San Diego, California 92101-8893
      Telephone: (619) 546-8941
6     Facsimile: (619) 546-0631
      Email: Matthew.Sutton@usdoj.gov
7

8     Attorneys for United States of America
9                               UNITED STATES DISTRICT COURT
10                            SOUTHERN DISTRICT OF CALIFORNIA
11
       UNITED STATES OF AMERICA                )
12                                             )
                           Plaintiff,          )   Case No. 14-CR-00658-DMS
13                                             )
             v.                                )
14                                             )
       ISMAEL ZAMBADA-IMPERIAL (2),            )   JOINT MOTION          FOR    PROTECTIVE
15                                             )   ORDER
                           Defendant.          )
16                                             )
                                               )
17                                             )
                                               )
18

19          The parties, United States of America, by and through its counsel Robert S. Brewer
20    Jr., United States Attorney, and Matthew J. Sutton, Assistant United States Attorney,
21    and the above-captioned defendant, through the attorneys, hereby jointly move pursuant
22    to Rule 16(d) of the Federal Rules of Criminal Procedure for this Court to enter a
23    Protective Order pertaining to pretrial discovery, and to prevent premature disclosure of
24    evidence to other targets, subjects, and witnesses of ongoing investigations. The parties
25    jointly agree to the following:
26          (1) That the defendant, counsel of record, and the counsels’ assistants, as hereafter
27    defined, shall not disclose the substance of any discovery material received from the
28                                               1
     Case 3:14-cr-00658-DMS Document 24 Filed 01/08/20 PageID.49 Page 2 of 3




1     United States in the above-captioned matter, to any third party, unless such material is

2     already a matter of public record, without prior approval of this Court;

3              (2) That the United States Attorney and the Assistant United States Attorney

4     assigned to this case (hereafter collectively referred to as “the United States”) and their

5     assistants, the defendant, counsel and assistants, shall not disclose the substance of any

6     discovery material produced to the defendant or obtained by the United States from the

7     defendant, unless such material is already a matter of public record, to representatives

8     of the media or other third parties not involved in the investigation or prosecution of the

9     case.

10             (3) Nothing contained herein shall prevent the United States, or any defendant or

11    their counsel, from disclosing such discovery material to any other attorneys working for

12    the United States, the defendant or counsel, government agents (federal, state or local),

13    private investigators, experts, secretaries, law clerks, paralegals, or any other person who

14    is working for the United States or the defendants and their counsel (collectively referred

15    to as “assistants”) in the investigation or preparation of this case or, with respect to the

16    United States and its assistants only, in other criminal investigations, without prior court

17    order.

18             (4) Further, nothing contained herein shall preclude the United States, the

19    defendant or counsel, or the respective assistants from conducting a normal investigation

20    of the facts of this case on behalf of the United States or the defendant, or with respect to

21    the United States and its assistants only, from conducting an investigation of other

22    criminal activity, including interviewing witnesses disclosed by discovery materials, or

23    from taking statements from witnesses disclosed by discovery materials, or from asking

24    witnesses if they themselves have made prior statements to the United States that are

25    disclosed in the discovery materials, and about the contents of such statements. In

26    connection with any such investigation, it shall not be necessary that the United States,

27    the defendant or his counsel, or the respective assistants, obtain prior permission of the

28                                                 2
     Case 3:14-cr-00658-DMS Document 24 Filed 01/08/20 PageID.50 Page 3 of 3




1     Court.

2              (5) Should counsel withdraw or be disqualified from participation in this case, any

3     material received and any copies derived therefrom, shall be returned to the United

4     States within ten (10) days or, if agreed to by the parties, to replacement counsel.

5              (6) Defense counsel and the United States shall be required to communicate the

6     substance of this order and explain it to their clients and assistants before disclosing the

7     substance of the discovery to their clients or assistants.

8

9     DATED: January 8, 2020,

10

11                                                      Respectfully Submitted,

12                                                      ROBERT S. BREWER, JR.
13                                                      United States Attorney
14
                                                        s/ Matthew J. Sutton
15                                                      MATTHEW J. SUTTON
                                                        Assistant United States Attorney
16

17
                                                        s/ Saji Vettiyil
18                                                      SAJI VETTIYIL
                                                        Attorney for Ismael Zambada-Imperial
19

20                                                      s/ Frank J. Perez
                                                        FRANK J. PEREZ
21                                                      Attorney for Ismael Zambada-Imperial
22

23

24

25

26

27
28                                                  3
